PER CURIAM
In this mental commitment case, appellant contends that the trial court erred in concluding that she is a danger to others due to her mental disorder. Former ORS 426.005(l)(d)(A) (2007), renumbered as ORS 426.005(l)(e)(A) (2009). The state concedes that the record does not establish by clear and convincing evidence that appellant’s mental disorder renders her dangerous to others. On de novo review,1 we accept the state’s concession and agree that the evidence is insufficient to support the involuntary commitment.
Reversed.

 ORS 19.415, which governs our standard of review in this case, was recently amended. Or Laws 2009, ch231, §§ 2-3. The amendments apply to appeals in which the notice of appeal was filed on or after June 4, 2009. Because the notice of appeal in this case was filed before that date, the amendments do not apply.